Order denying motion of nonresident appellant to vacate attachment upon proceeds of fire insurance policies issued to appellant and served upon the issuing insurance companies in this State, and denying motion to set aside service of the summons, affirmed, with $20 costs and disbursements. The complaint alleges a cause of action which is sustained prima facie by the submitted affidavits. Upon this motion the court will not pass upon the merits of the controversy where the complaint and affidavits indicate that plaintiff may succeed. {Bard-Porker Co., Inc., v. Dictograph Products Co., Inc., 258 App. Div. 638, 640.) Since the amendments to section 916 of the Civil Practice Act in 1936 and 1940 (L. 1936, ch. 818, § 1; L. 1940, ch. 625, § 7) an attachment may be levied upon any contract debt to a nonresident from a resident or nonresident upon whom service may be had in the State of New York. {Morris Plan Ind. Bank of N. Y. v. Gunning, 295 N. Y. 324, 329; Civ. Prac. Act, § 916.) Lewis, P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur.